NO. 07-02-0387-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                 PANEL E

                                     SEPTEMBER 22, 2003
                               ______________________________

                                     EDWARD REVETERIANO,

                                                                   Appellant

                                                      v.

                                       THE STATE OF TEXAS,

                                                    Appellee
                            _________________________________

                FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                    NO. 44127-C; HON. PATRICK A. PIRTLE, PRESIDING
                           _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

         Appellant Edward Reveteriano appeals from a judgment revoking his community

supervision and sentencing him to three years imprisonment.                        In October of 2001,

appellant pled guilty to the offense of burglary of a habitation pursuant to a plea bargain

agreement. He was sentenced to four years confinement, which was probated for four

years. The State subsequently filed a motion to revoke his probation. At the hearing,

appellant pled true to the allegations as alleged in the motion. The trial court found that



        1
        John T. Boyd, Chief Justice (Re t.), Seventh C ourt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n Su pp. 2003 ).
the allegations were true and revoked appellant’s probation. However, he reduced

appellant’s sentence to three years in prison.

       Appellant's counsel has now moved to withdraw, after filing a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and representing

that he has searched the record and found no arguable grounds for reversal. The motion

and brief illustrate that counsel notified appellant of his right to review the appellate record

and file his own brief. So too did we inform appellant that any pro se response or brief he

cared to file had to be filed by September 10, 2003. No response has been received.

       In compliance with the principles enunciated in Anders, appellate counsel explained

why there existed no arguable ground for appeal. For instance, he acknowledged that

appellant testified at the plea hearing that he was not aware that the burglary was about

to be committed. However, appellant did admit that he was at “the wrong place at the

wrong time” and that his attorney had explained the law of parties which he understood.

Appellate counsel further pointed out that appellant pled guilty and was properly

admonished by the trial court and that his plea was voluntary. See Edwards v. State, 921
S.W.2d 477, 481 (Tex. App.--Houston [1st Dist.] 1996, no pet.).

       We have also conducted an independent review of the record to determine whether

there existed reversible error and found none. See Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991) (requiring us to conduct an independent review). No appeal was

taken within 30 days from the date of appellant's guilty plea and order placing him on

community supervision; thus, we have no jurisdiction over purported error arising at or

before that hearing. Manuel v. State, 994 S.W.2d 658, 661 (Tex. Crim. App. 1999).



                                               2
Further, the punishment assessed was within the range prescribed by law. TEX . PEN . CODE

ANN . §30.02(c)(2) (Vernon 2002) (stating the offense is a second degree felony); Id.

§12.33(a) (stating the range of punishment for a second degree felony is not more than 20

years or less than two years).

        Accordingly, we grant counsel's motion to withdraw and affirm the judgment of the

trial court

                                                Brian Quinn
                                                  Justice

Do not publish.




                                            3